DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This communication is in response to the amendment of 2/2/2022.  All changes made to the Claims have been entered.  Accordingly, claims 1, 4-6, 8-9, 12 are currently pending in the application.

Allowable Subject Matter
3.          Claims 1, 4-6, 8-9, 12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
4.	1, and 9 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein the DCI includes information indicating whether a paging message includes a SPS command; receiving from the base station, a paging message including the SPS command for indicating an activation of SPS transmission, wherein the paging message is received while the wireless device is in the RRC idle state, wherein the SPS command includes an identifier, and wherein the paging message is transmitted in a paging monitoring cycle based on the identifier. It is noted that the closest prior art, Jiang et al. (US 2013/0301582), in view of Azizi et al. (US .



Conclusion
	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGUYEN H NGO/Examiner, Art Unit 2473